     Case 2:19-cr-00167 Document 60 Filed 07/13/20 Page 1 of 2 PageID #: 210



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 2:19-00167

WILLIAM ANTHONY SPARKS


                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s motion to continue

his plea hearing, currently scheduled for July 13, 2020.               (ECF

No. 59).     In support of the motion and the need for a

continuance, counsel for the defendant contends that defendant is

unable to travel from Michigan to West Virginia on July 13, 2020.

he needs further time to negotiate a plea with the government.

       The government does not oppose defendant’s request for a

continuance.

       In ordering the continuance of defendant’s trial in this

matter, the court finds that the ends of justice served by

ordering the continuance outweigh the best interest of the

defendant and the public in a speedy trial, pursuant to 18 U.S.C.

§ 3161(h)(7)(A).       In deciding to grant the motion to continue,

the court considered the factors outlined in 18 U.S.C.

§3161(h)(7)(B) and found that failure to grant a continuance

would result in a miscarriage of justice.

        Accordingly, the court hereby GRANTS the motion to continue

and ORDERS as follows:
   Case 2:19-cr-00167 Document 60 Filed 07/13/20 Page 2 of 2 PageID #: 211



     1.    The plea hearing is rescheduled for July 20, 2020, at

           2:30 p.m., in Charleston.

     2.    Trial of this action is continued until July 21, 2020,

           at 9:30 a.m., in Charleston.

     3.    Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

           the filing of the motion until the trial is excludable

           for purposes of the Speedy Trial Act.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

           IT IS SO ORDERED this 13th day of July, 2020.

                                   ENTER:



                                   David A. Faber
                                   Senior United States District Judge




                                      2
